Case 9:21-mj-0O0038-KLD Document 8 Filed 03/17/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and ‘Transferring Bail

 

UNITED STATES DISTRICT COURT

for the
District of Montana

United States of America
Vv.

Andrew Michael Cavanaugh
(AKA: Andrew Cavanaugh)

Case No. MJ-21-38-M-KLD

Charging District: District of Columbia

 

Nee ee 8

Defendant Charging District’s Case No. 1:12-mj-00306

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: U.S. District Court | Courtroom No.: Judge Faruqui (Def. by zoom)
333 Constitution Avenue N.W.

 

L a
Washington, D.C. 20001 | Date and Time: 3/19/2021 1:00 pm

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 03/16/2021 Hoabrdoy hth

Judge's signature

 

Kathleen L. DeSoto, U.S. Magistrate Judge

Printed name and title

 

 
